DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election
01.	The 4/22/2022 Response [hereinafter "electing Response"]) elects GROUP I, without traverse, for prosecution on the merits and elects SPECIES A2B1C3D3E3, without traverse, for prosecution on the merits. 
The electing Response identifies claims 1-19 as directed to the elected invention. 
Accordingly, claim 20 is withdrawn. See 37 CFR § 1.142(b). 
The 3/22/2022 Restriction Requirement is proper, it is maintained, and now it is made Final. 
The 3/11/2022 Requirement includes a Restriction between Species. Accordingly, a filing after the electing Response that adds a new claim and fails to address whether the added, new claim reads on the elected Species, will be incomplete, and therefore non-responsive. See M.P.E.P. § 809.02(a) and 37 CFR 1.143.
Absent expressly stating otherwise, this Office Action DOES NOT addresses patentability merits of withdrawn claims.
35 U.S.C. § 112 Rejections of the Claims
02.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
03.	Claims 1-19 are rejected under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter Applicants regard as the invention.
Specifically, in independent claim 1 and 15, and therefore the claims depending therefrom, as well as claims 2 and 17, "each of the set of … metal rails" lacks antecedent basis because the only earlier reference to "set of … metal rails" recites "a set of first metal rails.".
A person skilled in the art, therefore, would not know what is the scope of the claimed invention and thus would not be on notice of the bounds of the protected invention to avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
Claims 1-19, therefore, have indefinite scopes. 
Accordingly, claims 1-19 are rejected under 35 U.S.C. § 112(b) as failing to "particularly point[] out and distinctly claim[] the subject matter [that] the [Applicants regard] as [the] invention."
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted features is especially detrimental because it is in the independent claims, from which the remaining claims depend, and because the noted feature appears to be important for the disclosed invention, and because it appears to be a significant part of the recitation of the claims. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Prior Art Rejections of the Claims -- Anticipation
04.	Claims 1-19 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by PGPUB US 2004/0000679 of a patent application by inventors Patel et al. [hereinafter "Patel"]. 
Considering the 112(b) indefiniteness rejection of the claims, it is noted that Patel appears to disclose most (if not all) of the features of the claims. See, for example, the front-page figure (corresponding to FIG. 1) and FIG. 10D. 
For example, with respect to independent claims 1 and 15, Patel describes an integrated circuit (see, e.g., the Title and the Abstract describing a high density semiconductor device) comprising: a substrate ([0004]); a first layer facing the substrate (see, e.g., FIG. 9), the first layer including a set of first metal rails within an area of the integrated circuit, each of the set of first metal rails separated from its adjacent one of the set of first metal rails according to a uniform pitch along a direction; and a second layer (the second layer shown in FIG. 9) facing the first layer, the second layer farther away from the substrate than the first layer, the second layer including a set of second metal rails within the area, the set of second metal rails including two adjacent second metal rails separated according to a first pitch along the direction and additional two adjacent second metal rails separated according to a second pitch along the direction. See, FIG. 10 showing the first and second rails being in first and second layers. 
CONCLUSION
05.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814